
	

114 S1171 IS: Seismic Moratorium Act
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1171
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2015
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish a moratorium on oil and gas-related seismic activities off the coastline of the State
			 of
			 Florida, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Seismic Moratorium Act.
		2.Moratorium on oil and gas-related seismic activities in the exclusive economic zone off the
			 coastline of
			 the State of
			 Florida
 (a)In generalExcept as provided in subsection (b) and notwithstanding any other provision of law, no person may conduct geological or geophysical activities (as those terms are described in the final programmatic environmental impact statement of the Bureau of Ocean Energy Management entitled Atlantic OCS Proposed Geological and Geophysical Activities, Mid-Atlantic and South Atlantic Planning Areas and completed February 2014) in support of oil or gas exploration and development in any area located within the exclusive economic zone (as defined in section 107 of title 46, United States Code) located off the coastline of the State of Florida.
 (b)Termination of moratoriumThe moratorium described in subsection (a) shall only be terminated if the Administrator of the National Oceanic and Atmospheric Administration determines that the reasonably foreseeable impacts of the geological or geophysical activities described in subsection (a) to individuals or populations of marine mammals, sea turtles, or fish are minimal.
			
